UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Quarterly Period Ended June 30, 2010 [_]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Transition Period from To Commission file number:000 – 53905 SABRE INDUSTRIAL, INC. (Exact name of registrant as specified in its charter) Delaware 65-1714523 (State or other (IRS Employer Identification No.) of incorporation or organization) 330 Clematis Street, Suite 217,West Palm Beach, FL (Address of principal executive offices) (zip code) (800) 341-2684 (Registrant’s telephone number, including area code) (Former Name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [_] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [_] No [_] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[_] Accelerated filer [_] Non-accelerated filer [_] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the issuer is a shell company (as defined in rule 12b-2 of the Exchange Act) Yes [X]No [_] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required by Section 12, 13, or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court Yes [_]No[_] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of August 16, 2010, there were 100,758,543 shares of the Registrant's Common Stock outstanding. SABRE INDUSTRIAL, INC. For The Quarterly Period Ended June 30, 2010 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 3 Item 1.Financial Statements 3 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures about Market Risk 17 Item 4. Controls and Procedures 18 PART II - OTHER INFORMATION 19 Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales Of Equity Securities And Use Of Proceeds. 20 Item 3. Defaults Upon Senior Securities 20 Item 4. (Removed and Reserved). 20 Item 5. Other Information 20 Item 6. Exhibits 20 SIGNATURES 20 THIS REPORT CONTAINS FORWARD-LOOKING STATEMENTS THAT INVOLVERISKS AND UNCERTAINTIES. SUCH STATEMENTS ARE BASED ON CURRENT EXPECTATIONS, ASSUMPTIONS, ESTIMATES AND PROJECTIONS ABOUT THE COMPANY AND ITS INDUSTRY. FORWARD-LOOKING STATEMENTS ARE SUBJECT TO KNOWN AND UNKNOWN RISKS, UNCERTAINTIES AND OTHER FACTORS THAT MAY CAUSE ACTUAL RESULTS, LEVELS OF ACTIVITY, PERFORMANCE, ACHIEVEMENTS AND PROSPECTS TO BE MATERIALLY DIFFERENT FROM THOSEEXPRESSED OR IMPLIED BY SUCH FORWARD-LOOKING STATEMENTS. THE COMPANY UNDERTAKES NO OBLIGATION TO UPDATE PUBLICLY ANY FORWARD-LOOKING STATEMENTS FOR ANY REASON EVEN IF NEW INFORMATION BECOMES AVAILABLE OR OTHER EVENTS OCCUR IN THE FUTURE. PART I - FINANCIAL INFORMATION Item 1.Financial Statements Sabre Industrial, Inc. (f/k/a Environmental Digital Services, Inc.) Balance Sheet June 30. March 31, (unaudited) Assets Current assets Cash $ $ Prepaid expenses 0 0 Total current assets Total Assets $ $ Liabilities and Stockholders' Deficiency Current liabilities: Accounts payable-trade $ $ Accrued expenses 0 0 Due to related parties Total current liabilities Stockholders' Deficiency: Preferred "A" stock-10,000 issued & outstanding 0 Common stock-300,000,000 authorized $001 par value 100,758,386 shares issued & outstanding Additional paid-in capital Deficit accumulated since quasi reorganization March. 31, 2007 ) ) Total Stockholders' Deficiency ) ) Total Liabilities & Stockholders' Deficiency $ $ See notes to unaudited interim financial statements. 3 Sabre Industrial, Inc. (f/k/a Environmental Digital Services, Inc.) Statement of Operations (unaudited) Three Months Ended June 30, Revenue $
